Citation Nr: 1441091	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  06-25 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for narrowing of the left hip.

2.  Entitlement to service connection for seizures.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a breathing condition.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for weakness, fatigue, headaches, chronic muscle and joint pain.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for memory loss.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left arm disability.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left leg disability.

9.  Whether new and material evidence has been submitted to reopen a claim for service connection for rhinosinusitis.

10.  Entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy.  

11.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

12.  Entitlement to a rating in excess of 10 percent for migraine headaches.

13.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
  

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had periods of active duty for training and inactive duty for training in the Army National Guard, and a period of active duty from January 2003 to September 2003.  The Veteran is in receipt of a Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was previously remanded to schedule the Veteran for a Board hearing at the RO.  In a November 2010 statement the Veteran's representative requested that the hearing request be cancelled due to health conditions that prevented the Veteran from traveling.  The hearing request was deemed withdrawn.  38 C.F.R. § 20.704.

In April 2011, this case was again remanded for additional development and adjudication.  Afterwards, in a July 2012 decision, the RO granted entitlement to service connection for lumbar strain with an evaluation of 10 percent effective September 29, 2003.  The Board notes that, as discussed below, a Notice of Disagreement concerning the assigned disability rating is pending. 

A December 2012 Board decision denied an initial rating in excess of 20 percent for the Veteran's cervical spine disability and granted an initial rating of 10 percent for the Veteran's left upper extremity radiculopathy (secondary to the cervical spine disability).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) with regard to the denial proper initial rating for left upper extremity radiculopathy.  The issue of entitlement to an increased rating for cervical spine strain was expressly withdrawn from review and that portion of the decision was not disturbed.  In an August 2013 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Joint Motion for Remand indicates that additional reasons and bases are needed concerning the 10 percent initial rating granted for the Veteran's left upper extremity radiculopathy.  The Board relied on a July 2005 VA examination in determining the Veteran's disability rating.  As that VA examination is more than nine years old, the Board finds that a remand is necessary to determine the Veteran's current level of disability.  

A review of the record reflects that the Veteran has filed a notice of disagreement with the issues found denied in the July 2012 and October 2012 rating decision.  It does not appear that a Statement of the Case has been issued on these issues; entitlement to service connection for narrowing of the left hip, entitlement to service connection for seizures, whether new and material evidence has been submitted to reopen a claim for service connection for a breathing condition, whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss, whether new and material evidence has been submitted to reopen a claim for service connection for weakness, fatigue, headaches, chronic muscle and joint pain, whether new and material evidence has been submitted to reopen a claim for service connection for memory loss, whether new and material evidence has been submitted to reopen a claim for service connection for a left arm disability, whether new and material evidence has been submitted to reopen a claim for service connection for a left leg disability, whether new and material evidence has been submitted to reopen a claim for service connection for rhinosinusitis, entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy, entitlement to an initial rating in excess of 10 percent for a lumbar spine disability, entitlement to a rating in excess of 10 percent for migraine headaches, entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine his current level of disability in his left upper extremity radiculopathy.  The examiner should indicate whether the disability would best be characterized as mild, moderate or severe.

2.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on the issues of entitlement to service connection for narrowing of the left hip, entitlement to service connection for seizures, whether new and material evidence has been submitted to reopen a claim for service connection for a breathing condition, whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss, whether new and material evidence has been submitted to reopen a claim for service connection for weakness, fatigue, headaches, chronic muscle and joint pain, whether new and material evidence has been submitted to reopen a claim for service connection for memory loss, whether new and material evidence has been submitted to reopen a claim for service connection for a left arm disability, whether new and material evidence has been submitted to reopen a claim for service connection for a left leg disability, whether new and material evidence has been submitted to reopen a claim for service connection for rhinosinusitis, entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy, entitlement to an initial rating in excess of 10 percent for a lumbar spine disability, entitlement to a rating in excess of 10 percent for migraine headaches, entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), (if he so desires) by filing a timely substantive appeal.

3.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case, considering all evidence associated with the claims file since the last supplemental statement of the case, and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

